UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1086


MARVA LASHALLE AUSTIN,

                    Plaintiff - Appellant,

             v.

GOVERNMENT EMPLOYEE INSURANCE COMPANY (GEICO),

                    Defendant - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:16-cv-00744-AWA-LRL)


Submitted: August 14, 2018                                   Decided: September 4, 2018


Before KEENAN and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Marva L. Austin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marva L. Austin appeals the district court’s order denying in part for lack of

subject matter jurisdiction her motion for clarification regarding the court’s attorney

appointment. We have reviewed the record and find no reversible error. Accordingly,

we affirm for the reasons stated by the district court. Austin v. Gov’t Emp. Ins. Co.

(GEICO), No. 2:16-cv-00744-AWA-LRL (E.D. Va. Dec. 21, 2017). We grant Austin’s

motion to seal and dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                           AFFIRMED




                                          2